DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 3-13 are pending. Claims 7-13 are withdrawn. Claim 2 is canceled. Claim 1 is currently amended. Claims 3-6 are as previously presented.
Response to Arguments 
Applicant's arguments filed 10/23 have been fully considered but they are not persuasive. 
Applicant argued that as material retraction while being known in the prior art was seen as an undesirable effect and as such, Schumacher does not inherently have this effect. This is not found persuasive as since Schumacher teaches cutting before closing the mold completely a material retraction would inherently occur and the size of which would inherently be affected by the interval as applicant has claimed. Regardless of if the prior art as stated by applicant in the instant disclosure minimized the amount of material retraction, it is still an inherent result of cutting the material prior to the mold being completely closed. 
Applicant argued that the added limitations of the amended claim 1 distinguish over the prior art. This is not found persuasive as Schumacher teaches thereby forming an injection molding recess between an edge of the material blank and one of the bottom mold and the top mold (Fig. 1, between blank 17 and top mold 2) and molding onto an entire edge region (shown in Fig. 2), and wherein the injection molding recess is formed as a result of the material retraction (see explanation below). The examiner (C3L59-C412, Claim 1, Fig. 1), the material retraction would occur in the further closing of the mold. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schumacher (US 6887413, of record). 
With respect to claim 1, Schumacher teaches a method for producing molded parts (C1L12-17), comprising: inserting and positioning a material blank in an open cavity of a device (décor part 5, Fig. 1, C3L65-C4L12) having a bottom mold and a top mold at least one of which is displaceable relative to the other (injection mold top part 2, injection mold bottom part 3, Fig. 1, C3L47-58); closing the cavity and forming the material blank by relative movement of the bottom mold and the top mold towards one another (Fig. 1, Claim 1, C2L46-56, C3L59-C4L12); separating off a region of the material blank while the cavity is being closed (Fig. 1, Claim 1, C2L46-56, C3L59-C4L12); followed by further forming of the material blank by moving the bottom mold and the top mold towards one another and completing closing of the cavity (C3L59-C412, “during a further downward stroke in the direction of the arrow 4 the cutting edge 9 is moved past the interior wall area 10 at a tolerance value customary in the case of cutting tools. As a result, the shearing-off of the outer edge 11 of the decor part 5 takes place and the cutting edge 9, according to the right half of FIG. 1, pushes the decor part in front of itself until it has arrived on the interior bottom surface 12 of the injection mold”, Figs. 1-3); and molding onto a region adjacent to the cut region of the material blank by means of injection molding (C4L13-21).
Schumacher further teaches that the separation of the material blank is performed before the cavity is closed completely (Fig. 1, Claim 1, C2L46-56, C3L59-C4L12), but fails to explicitly state an interval between separating off the region of the (C2L46-56). In applicant’s instant disclosure they state that “because the material blank is formed along a comparatively long cut region… around the entire material blank, the material retracts towards the center of the tool”. As Schumacher teaches the claimed process including this around the entire material blank, the process of Schumacher would inherently have this material retraction. As such, this “interval…determining the amount of the material retraction” is an observed inherent characteristic or benefit, rather than a patentable different method step. 
The mere observation of still another beneficial result of an old process cannot form the basis of patentability. Allen et al. v. Cae, 57 USPQ 136; In re Maeder et al. 143 USPQ 249. 

Schumacher further teaches thereby forming an injection molding recess between an edge of the material blank and one of the bottom mold and the top mold (Fig. 1, between blank 17 and top mold 2) and molding onto an entire edge region (shown in Fig. 2), and wherein the injection molding recess is formed as a result of the material retraction (see explanation below). The examiner notes that while not the entirety of the recess is formed by material retraction, the recess would change shape due to the material retraction’s effect. As Schumacher teaches cutting ahead of the mold being completely closed (C3L59-C412, Claim 1, Fig. 1), the material retraction would occur in the further closing of the mold.
With respect to claim 4, Schumacher further teaches that the material blank comprises a semi-finished fiber product (C1L53-57, C2L40-45, C3L15-18, C4L30-57).
(C1L53-57, C2L40-45, C3L15-18, C4L30-57) and also teaches in particular a fiber/plastics material composite (C1L53-57, C2L40-45, C3L15-18, C4L30-57).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schumacher (US 6887413, of record) as applied to claim 1 above, and further in view of Hershner (US 20080265458 A1, of record).
With respect to claim 3, Schumacher fails to teach that the separating and closing steps are performed in one stroke, being silent on this. In the same field of endeavor, over-molding, Hershner teaches that the separation of the region of the material blank and complete closing of the cavity of the device are performed in one stroke (P0022, “a first part is trimmed from a blank during a molding process in which a second part is overmolded onto the first part… during a single stroke of the mold, the second part is overmolded while the first part is simultaneously trimmed.”). It would have been obvious to one of ordinary skill in the art to modify the method as taught by Schumacher to explicitly perform these steps in a single stroke of the forming device, being motivated to “provide[s] improved alignment between the first and second parts, and offers a higher yield in the overall molding operation since less process steps are required” (P0022).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schumacher (US 6887413, of record) as applied to claim 1 above, and further in view of Nakamura (JP2010274636A, of record).
(cutting edge 9, Fig. 2), but is silent on the rear ribs. In the same field of endeavor, over-molding, Nakamura teaches a plurality of rear ribs (plurality of ribs 11b, P0019, Fig. 5) that are injection molded (P0018, molded bodies 11). It would have been obvious to one of ordinary skill in the art to modify the process as taught above to include a plurality of injection molded rear ribs in order to prevent other portions of the part from being deformed (P0017).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WALKER BRADY whose telephone number is (571)270-5128.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.W.B./Examiner, Art Unit 1741            


/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741